Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2021 has been entered. Claims 1-13 are currently under examination on the merits.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as being vague and indefinite when it recites "a maximum pulse energy of the pulse laser is 50 µJ or more and 100 µJ or less”, because the recitation does not clearly define pulse energy. The laser pulse energy is generally defined by total energy per pulse or total energy per unit of laser scanned area. Without indicating the pulse number or laser scanned area, the pulse energy as recited would not reasonably apprise the scope of the invention. Claims 2-13 are also rejected for depending from claim 1 thus inclusion of indefinite features. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 requires that “the passivation film is in direct contact with the liquid crystal alignment layer”, which excludes any layer including .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1-4 and 6-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, as set forth in this office action. Claims 1-4 and 6-13 are allowable over Hu et al (US 6,009,786, of record) and Urairi et al (JP 2006175509, of record). Hu discloses a method for making a liquid crystal aligning film comprising preparing a multilayer structure having a polymer substrate, a conductive layer, a liquid crystal alignment layer (Fig 4, C2/L17-C2/L50); etching one area of the liquid crystal alignment layer by irradiating a pulse laser to the multilayer structure (C2/L50-C3/L12). ‘509 discloses a pulse laser etching process comprising a protective sheet including a substrate and an adhesive layer ([0007], [0008], [[0011], [0018]-[0050]), wherein the substrate can be polyethylene terephthalate, polyolefin or the like ([0022]), reading upon instantly claimed passivation film, which is laminated on the laser irradiation surface by an adhesive ([0007]-[0014]), and used to protect the etched surface being contaminated from decomposed and scattered residual from laser etching ([0008], [0062]). ‘509 also discloses that the protective sheet can be easily peeled off to expose the etched surface and improve accuracy of etched object ([0061]-[0062]).  However, the cited references do not disclose, teach or fairly suggest the passivation film is in direct contact with liquid crystal alignment layer. 

Response to Arguments
Applicant's arguments filed on 10/18/2021 have been fully considered but they are moot in view of the new ground(s) of rejection as set forth above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/RUIYUN ZHANG/Primary Examiner, Art Unit 1782